       Case 5:20-cv-00415-TJM-ML Document 9 Filed 08/24/20 Page 1 of 1

                    UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF NEW YORK

                           JUDGMENT IN A CIVIL CASE

Vincent Sonnick

              Plaintiff
       vs.                                CASE NUMBER: 5:20-cv-415 (TJM/ML)

Social Security Offices Syracuse,
ALJ Bruce Fein, Heritage Park Apartments

              Defendants


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Plaintiff’s Complaint is hereby DISMISSED without
prejudice to repleading within thirty (30) days of the date of this Decision and Order.
If Plaintiff does not file an amended complaint within thirty (30) days of the date of
this Decision and Order, the Clerk of the Court is directed to close the file in this case.

All of the above pursuant to the order of the Honorable Judge Thomas J. McAvoy,
dated the 20 th day of July, 2020.

DATED: August 24, 2020




                                                 s/Kathy Rogers
                                                 Deputy Clerk
